DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 24 September 2021. Claims 1, 3 - 11, 13, 14 and 16 - 23 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 September 2021 has been entered.
 
Claim Objections
The objections to claims 1, 4, 13 and 21, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 24 September 2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1, 3 - 11, 13, 14 and 16 - 23 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 24 September 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dan C. Hu (Reg. No. 40,025) on 15 December 2021.

The application has been amended as follows: 

-	In Claim 13 Lines 1 - 2 change “non-transitory machine-readable medium comprising instructions that when executed cause a system” to --non-transitory machine-readable medium comprising instructions that when executed on a processor cause a system--.

-	In Claim 13 Lines 17 - 18 change “based on determining the location of the region of interest with respect to the obtained image” to --based on the determining of the location of the region of interest with respect to the obtained image--.

-	In Claim 19 Lines 3 - 4 change “the determining of the location of the region of interest on the manufactured object.” to --the determining of the  with respect to the captured image.--.

Allowable Subject Matter
Claims 1, 3 - 11, 13, 14 and 16 - 23 (now renumbered 1 - 20) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, capturing an image of a manufactured object manufactured according to a three-dimensional model, aligning the three-dimensional model with the captured image to determine a position and an orientation of the three-dimensional model with respect to the manufactured object in the captured image, receiving information comprising a location of a region of interest on the three-dimensional model, determining the location of the region of interest with respect to manufactured object in the captured image using the received information and the determined position and orientation, and visually indicating, on the manufactured object, the location of the region of interest on the manufactured object, so that an identifiable feature in the region of interest on a surface of the manufactured object is visible to a user. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arakawa et al. U.S. Patent No. 5,822,450; which is directed towards a method and apparatus for monitoring the condition of equipment wherein a 3-D CAD model of the equipment is aligned to a captured image of the equipment and then information is projected, superimposed, over the equipment in the captured image. 
Haisty et al. U.S. Patent No. 8,610,761; which is directed towards systems and methods for determining a spatial relationship and orientation of an optical projector with a three-dimensional object and optically projecting three-dimensional information onto the three-dimensional object during a manufacturing process. 
Spears U.S. Publication No. 2018/0293591 A1; which is directed towards a system and method for manufacturing and authenticating components via identifiers additively manufactured onto the components during an additive manufacturing process.
Troy et al. U.S. Patent No. 9,892,558; which is directed towards systems and methods for identifying parts of a target object by analyzing captured images of the target object and aligning captured images to a three-dimensional model of the target object.  
Zahn et al. U.S. Publication No. 2017/0026636 A1; which is directed towards a method and apparatus for measuring a three-dimensional 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667